DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
1. 	Claim 1 is objected to because of the following informalities: 
the claim element “circuit” (line 4) should be consistent with the claim element “multi-frequency tuning circuit” (line 1) of claim 1 in order to improve consistency and clarity of the claim language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2. 	Claim 2-3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention. Specifically:
2.1.	Regarding claim 2, it is unclear to determine whether the claim element “The system” (lines 1) of refers to the limitation “multi-frequency tuning circuit” (line 1) of claim-1, or, if it refers to the The system” (line 1) of claim-7. In addition, in order to apply prior art in the rejection below, the examiner interprets that it is referring to the claim element “multi-frequency tuning circuit” of claim-1.
2.2.	Furthermore, claim 3 is also rejected because it depends on claim 2.

3. 	Claim 4-5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention. Specifically:
3.1.	Regarding claim 4, it is unclear to determine whether the claim element “The system” (lines 1) of refers to the claim element “multi-frequency tuning circuit” (line 1) of claim-1, or, if it refers to the The system” (line 1) of claim-7. In addition, in order to apply prior art in the rejection below, the examiner interprets that it is referring to the claim element “multi-frequency tuning circuit” of claim-1.
3.2.	Furthermore, claim 5 is also rejected because it depends on claim 4.
3.3. 	Claim 5 recites the limitation/element “the resistor” in line 1. There is insufficient antecedent basis for this limitation/element in the claim.

4. 	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention. Specifically:
4.1.	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “resistor” in claim 6 is used by the claim to mean “antenna, which is a conductor by which electromagnetic waves are sent out or received, consisting commonly of a wire or set of wires often attached to metal rods”, while the accepted meaning is “an electrical component designed to introduce a known value of resistance into a circuit, which is clearly disclose in the drawings 2A-2D and 3 of the Applicant(s).” The term is indefinite because the specification does not clearly redefine the term.
In addition, in order to apply prior art in the rejection below, the examiner interprets the term “resistor” in claim 6 as to be referring to the resistance of the load that could be the antenna.
the resistor” in line 1. There is insufficient antecedent basis for this limitation/element in the claim.

Examiner’s Note
5.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-10 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Signorelli et al (Pub. No.: US 2012/0051189 hereinafter mentioned “Signorelli”).

As per claim 1,  Signorelli discloses:
A multi-frequency tuning circuit (Fig. 3, see the tuning circuit 40. Also see [0037]), comprising:
a first branch including a first inductor and a first capacitor arranged in series (Fig. 3, see any of the sub-tuning circuits 40a, 40b, or 40c. Also see [0038]); and
a second branch including a second inductor and a second capacitor arranged in series (Fig. 3, see another one of the sub-tuning circuits 40a, 40b, or 40c. Also see [0038]);
wherein the circuit is arranged within a circuitry module (Fig. 3, see the tuning circuit 40. Also see [0037]) configured to be positioned between a source (Fig. 3, the power supply source that generates the currents received by the tuning circuit 40, then, said currents are outputted with a tuned resonant frequency to flow through the transmitter antennas 8 as reflected in Fig. 4, which implies positioning of the tuning circuit 40 in between. Also see [0021], [0039] and [0044]) and a load (Fig. 3, see the transmitter antenna 8 and/or receiver antenna 9. Also see [0039]), the first branch and the second branch (Fig. 3, see another one of the sub-tuning circuits 40a, 40b, or 40c. Also see [0038]) both associated with loads (Fig. 3, see the transmitter antenna 8 and receiver antenna 9. Also see [0039]), from the source, having low impedance frequencies (Figs. 3-4, see the low frequencies between 50-kHz and 300-kHz for impedance of the transmitter antenna 8 and/or transmitter antenna 9. Also see [0038]-[0039] and [0023]).

As per claim 2, Signorelli discloses the multi-frequency tuning circuit of claim 1 as described above.
Signorelli further discloses: 
wherein the first inductor has a different inductance than the second inductor (Fig. 3, see any of two inductors of the sub-tuning circuits 40a, 40b, or 40c being different and with different inductance. Also see [0038]).

As per claim 3,  Signorelli discloses the multi-frequency tuning circuit of claim 2 as described above.
Signorelli further discloses: 
wherein the first capacitor has a different capacitance than the second capacitor (Fig. 3, see any of two capacitors of the sub-tuning circuits 40a, 40b, or 40c being different and with different capacitance. Also see [0038]).

As per claim 4,  Signorelli discloses the multi-frequency tuning circuit of claim 1 as described above.
Signorelli further discloses: 
wherein the first and second branches are arranged in parallel with respect to one another (Fig. 3, see any of two of the branches formed by the sub-tuning circuits 40a, 40b, or 40c. Also see [0038]).

As per claim 5, Signorelli discloses the multi-frequency tuning circuit of claim 4 as described above.

wherein the circuitry module is arranged in parallel to the resistor (Fig. 3, see module of the branches formed by the sub-tuning circuits 40a, 40b, or 40c arranged in parallel with the resistor Rwire. Also see [0038] and [0043]).

As per claim 6,  Signorelli discloses the multi-frequency tuning circuit of claim 4 as described above.
Signorelli further discloses: 
wherein the resistor is an antenna (Fig. 3, see the transmitter antenna 8 and/or receiver antenna 9, which has resistance because it is a load. Also see [0039]).

As per claim 7, Signorelli discloses:
A system for tuning a frequency (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising:
an antenna (Fig. 3, see the transmitter antenna 8. Also see [0039]);
a source (Fig. 3, the power supply source that generates the currents received by the tuning circuit 40, then, said currents are outputted with a tuned resonant frequency to flow through the transmitter antennas 8 as reflected in Fig. 4, which implies positioning of the tuning circuit 40 in between. Also see [0021], [0039] and [0044]) for providing operational energy to the antenna (Fig. 3, see the transmitter antenna 8. Also see [0039]); and
a tuning circuit (Fig. 3, see the tuning circuit 40. Also see [0037]) positioned in series between the antenna and the source (Fig. 3, the power supply source that generates the currents received by the tuning circuit 40, then, said currents are outputted with a tuned resonant frequency to flow through the transmitter antennas 8 as reflected in Fig. 4, which implies positioning of the tuning circuit 40 in between. Also see [0021], [0039] and [0044]), 
the tuning circuit (Fig. 3, see the tuning circuit 40. Also see [0037]) configured to identify one or more high impedance operational frequencies for the antenna (Figs. 3-4, see the high frequencies between 2-MHz and 10-MHz for impedance of the transmitter antenna 8 and/or transmitter antenna 9. Also see [0038]-[0039] and [0023]), 
the tuning circuit (Fig. 3, see the tuning circuit 40. Also see [0037]) comprising:
a first branch including a first inductor and a first capacitor arranged in series (Fig. 3, see any of the sub-tuning circuits 40a, 40b, or 40c. Also see [0038]); and
a second branch including a second inductor and a second capacitor arranged in series (Fig. 3, see another one of the sub-tuning circuits 40a, 40b, or 40c. Also see [0038]).

As per claim 8, Signorelli discloses the system of claim 7 as described above.
Signorelli further discloses: 
wherein the first inductor has a different inductance than the second inductor (Fig. 3, see any of two inductors of the sub-tuning circuits 40a, 40b, or 40c being different and with different inductance. Also see [0038]).

As per claim 9, Signorelli discloses the system of claim 8 as described above.
Signorelli further discloses: 
wherein the first capacitor has a different capacitance than the second capacitor (Fig. 3, see any of two capacitors of the sub-tuning circuits 40a, 40b, or 40c being different and with different capacitance. Also see [0038]).

As per claim 10, Signorelli discloses the system of claim 7 as described above.
Signorelli further discloses: 
wherein the first and second branches are arranged in parallel with respect to one another (Fig. 3, see any of two of the branches formed by the sub-tuning circuits 40a, 40b, or 40c. Also see [0038]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claim(s) 11-14 are/is rejected under 35 U.S.C. 103 as being unpatentable over Signorelli in view of ZHU et al (Pub. No.: US 2019/0356284 hereinafter mentioned as “Zhu”).

As per claim 11,  Signorelli discloses the system of claim 7 as described above.
Signorelli further discloses:
a first load at a first frequency (Fig. 3, see any of the frequencies, which are derived from their respective power-output-loads, of the sub-tuning circuits 40a, 40b, or 40c. Also see [0038]-[0039]) is transmitted toward the antenna (Fig. 3, see the transmitter antenna 8. Also see [0039]), 
the first load being received at the first branch (Fig. 3, see any of the sub-tuning circuits 40a, 40b, or 40c. Also see [0038]), 
a second load at a second frequency (Fig. 3, see another one of the frequencies, which are derived from their respective power-output-loads, of the sub-tuning circuits 40a, 40b, or 40c. Also see [0038]-[0039]) is transmitted toward the antenna (Fig. 3, see the transmitter antenna 8. Also see [0039]), 
the second load being received at the second branch (Fig. 3, see another one of the sub-tuning circuits 40a, 40b, or 40c. Also see [0038]), and 
Signorelli but does not explicitly disclose:
resultant respective impedance values are obtained from each of the first branch and the second branch to identify a peak impedance, arranged between the resultant respective impedance values. 

a first load at a first frequency (Fig. 1, the load received at input 102 that has the fundamental-frequency at a frequency of 2.0-GHz. Also see [0020] and [0028]) is transmitted toward the antenna (Fig. 1, the antenna at which the output 104 is connected. Also see [0022] and [0002]), 
the first load being received at the first branch (Fig. 1, see the branch formed by inductor 134 and capacitor 142. Also see [0028]-[0029]), 
a second load at a second frequency (Fig. 1, the load received at input 102 that has the second-harmonic at a frequency of 4.0-GHz. Also see [0020] and [0028]) is transmitted toward the antenna (Fig. 1, the antenna at which the output 104 is connected. Also see [0022] and [0002]), 
the second load being received at the second branch (Fig. 1, see the branch 170 formed by inductor 172 and capacitor 174. Also see [0028]-[0029]), and 
resultant respective impedance values are obtained from each of the first branch and the second branch (see [0031]-[0032]. The values of the impedance matched) to identify a peak impedance (see [0032]. The high impedance), arranged between the resultant respective impedance values (see [0032]. The impedance at envelope frequencies). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “resultant respective impedance values are obtained from each of the first branch and the second branch to identify a peak impedance, arranged between the resultant respective impedance values” disclosed by Zhu into Signorelli, with the motivation and expected benefit related to improving the power supply system to the antennas by controlling unwanted harmonic impedance across a relatively wide fractional bandwidth (Zhu, Paragraph [0054]); and further improving by enabling a good broadband fundamental match to appropriately handle harmonic frequency interactions in broadband operation and also by maximizing power efficiency using an amplifier with high gain, high linearity, stability, and a high level power (Zhu, Paragraph [0002]).
Furthermore, Signorelli states that “it will be understood that various changes may be made and equivalents may be substituted for elements thereof without departing from the scope of the invention. In addition, many modifications will be appreciated to adapt a particular instrument, situation or material to the teachings of the invention without departing from the essential scope thereof. Therefore, it is intended that the invention not be limited to the particular embodiment disclosed as the best mode contemplated for carrying out this invention” (Signorelli, Paragraph [0047]).

As per claim 12,  Signorelli discloses the system of claim 7 as described above.
Signorelli further discloses that the antenna (Fig. 3, see the transmitter antenna 8. Also see [0039]) is turned to operate at a selected operational frequency of the one or more high operational frequencies, the selected operational frequency having impedance (Figs. 3-4, see the high frequencies between 2-MHz and 10-MHz for impedance of the transmitter antenna 8 and/or transmitter antenna 9. Also see [0038]-[0039] and [0023]) but does not explicitly disclose that said operational frequency having an impedance above an impedance threshold.
However, Zhu further discloses that
the antenna is turned to operate at a selected operational frequency of the one or more high operational frequencies (see [0052] and [0002]. The high-power mode supplied to the load 390 of Zhu that is an antenna), the selected operational frequency (see [0054]. The center-operational-frequency/fundamental-frequency of Zhu) having an impedance above an impedance threshold (see [0054]. The low-impedance point at which the harmonic frequency of Zhu is terminated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to said operational frequency “having an impedance above an impedance threshold” disclosed by Zhu into Signorelli, with the motivation and expected benefit related to improving the power supply system to the antennas by controlling unwanted harmonic impedance across a relatively wide fractional bandwidth (Zhu, Paragraph [0054]); and further improving by enabling a good broadband fundamental match to appropriately handle harmonic frequency interactions in broadband operation and also by maximizing power efficiency using an amplifier with high gain, high linearity, stability, and a high level power (Zhu, Paragraph [0002]).
it will be understood that various changes may be made and equivalents may be substituted for elements thereof without departing from the scope of the invention. In addition, many modifications will be appreciated to adapt a particular instrument, situation or material to the teachings of the invention without departing from the essential scope thereof. Therefore, it is intended that the invention not be limited to the particular embodiment disclosed as the best mode contemplated for carrying out this invention” (Signorelli, Paragraph [0047]).

As per claim 13,  Signorelli discloses the system of claim 7 as described above but does not explicitly disclose that the 
components of at least one of the first branch or the second branch are adjusted to operate within a threshold impedance at a target frequency.
However, Zhu further discloses that the
components of at least one of the first branch (Fig. 1, see the branch formed by inductor 134 and capacitor 142. Also see [0028]-[0029]) or the second branch (Fig. 1, see the branch 170 formed by inductor 172 and capacitor 174. Also see [0028]-[0029]) are adjusted to operate within a threshold impedance (see [0054]. The low-impedance point at which the harmonic frequency of Zhu is terminated) at a target frequency (see [0054]. The center-operational-frequency/fundamental-frequency of Zhu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “components of at least one of the first branch or the second branch are adjusted to operate within a threshold impedance at a target frequency” disclosed by Zhu into Signorelli, with the motivation and expected benefit related to improving the power supply system to the antennas by controlling unwanted harmonic impedance across a relatively wide fractional bandwidth (Zhu, Paragraph [0054]); and further improving by enabling a good broadband fundamental match to appropriately handle harmonic frequency interactions in broadband operation and also by maximizing power efficiency using an amplifier with high gain, high linearity, stability, and a high level power (Zhu, Paragraph [0002]).

As per claim 14,  Signorelli discloses the system of claim 7 as described above but does not explicitly disclose:
a measurement receiver configured to determine a respective impedance value at the first branch and the second branch, the measurement receiver correlating the respective impedance value with an operational frequency associated with an applied load.
However, Zhu further discloses:
a measurement receiver (Fig. 3, see the peaking amplifiers 330. Also see [0047]) configured to determine a respective impedance value at the first branch (Fig. 1, see the branch formed by inductor 134 and capacitor 142. Also see [0028]-[0029]) and the second branch (Fig. 1, see the branch 170 formed by inductor 172 and capacitor 174. Also see [0028]-[0029]), the measurement receiver correlating the respective impedance value (see [0054]. The low-impedance point at which the harmonic frequency of Zhu is terminated) with an operational frequency associated with an applied load (see [0054]. The center-operational-frequency/fundamental-frequency of Zhu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “measurement receiver configured to determine a respective impedance value at the first branch and the second branch, the measurement receiver correlating the respective impedance value with an operational frequency associated with an applied load” disclosed by Zhu into Signorelli, with the motivation and expected benefit related to improving the power supply system to the antennas by controlling unwanted harmonic impedance across a relatively wide fractional bandwidth (Zhu, Paragraph [0054]); and further improving by enabling a good broadband fundamental match to appropriately handle harmonic frequency interactions in broadband operation and also by maximizing power efficiency using an amplifier with high gain, high linearity, stability, and a high level power (Zhu, Paragraph [0002]).

Allowable Subject Matter
8. 	Claim(s) 15 are/is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner's statement of reasons for the objection: 

9. 	Regarding claim 15, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a downhole tool, comprising an instrument module associated with the source and the antenna, wherein the tuning circuit is a removable from the downhole tool and configured to identify the one or more high impedance operational frequencies before the downhole tool is positioned within a wellbore. 

10.	The prior art of record, alone or in combination, does not discloses or suggest the above underlined limitations.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the allowable subject matter. In other words, it will further require substantial structural modification of the components to achieve the features of the allowable subject matter.

Reasons for Allowability / Allowable Subject Matter
11. 	Claims 16-20 are allowed. The following is an examiner's statement of reasons for allowance:
 
12. 	Regarding claim 16,
identifying a peak between the first impedance and the second impedance, the peak having a peak impedance greater than both the first impedance and the second impedance and being at a peak frequency; and
tuning the tuning circuit to operate at a selected frequency within a range of the peak frequency.

13.	Claims 17-20 are allowed due to the fact that they further limit and depend on claim 16.

14.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claim. In other words, it will further require substantial structural modification of the measurements and data processing to achieve the features of the Reasons for Allowability/Allowable Subject Matter.



	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867